USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA and STATE OF NEW
YORK ex rei. SONER YASTI,

DOC #:
DATE FILED: _ 4/2/2020

 

 

Plaintiffs,
-against- 17 Civ. 7163 (AT)

NAGAN CONSTRUCTION and NADIR UYGAN,

 

Defendants.
ANALISA TORRES, District Judge:

 

Defendants’ motion to delay briefing on Plaintiffs’ motion for attorney’s fees until the
parties can participate in in-person mediation, ECF No. 37, is DENIED. The scope and duration
of the current public health emergency is still indeterminate, and this litigation cannot be
postponed indefinitely. However, the parties are strongly encouraged to engage in mediation by
telephone or video conference while Plaintiffs motion is pending; the parties may wish to
submit a joint request to postpone the briefing schedule to allow such a mediation to take place.

It is ORDERED that:

(1) By April 24, 2020, Defendants shall file their opposition to Plaintiff's motion; and
(2) By May 8, 2020, Plaintiff shall file any reply.

The Clerk of Court is directed to terminate the motion at ECF No. 37

SO ORDERED.

Dated: April 2, 2020

New York, New York -

ANALISA TORRES
United States District Judge
